337 F.2d 856
James Albert JOHNSON, Appellant,v.Harry C. TINSLEY, Warden, Colorado State Penitentiary, Appellee.
No. 7795.
United States Court of Appeals Tenth Circuit.
October 22, 1964.

Appeal from the United States District Court for the District of Colorado; William E. Doyle, Judge.
Richard J. Beacom, Westminster, Colo., for appellant.
Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., and John E. Bush, Asst. Atty. Gen., for appellee.
Before MURRAH, Chief Judge, and HILL and SETH, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court, denying the writ of habeas corpus, is affirmed for the reasons so ably expressed by the opinion of that court reported in 234 F. Supp. 866.